           Case 1:20-cv-00675-ADA Document 27 Filed 07/16/20 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION

 BCS SOFTWARE, LLC,

                    Plaintiff,                                     Case No. 1:20-cv-00675-ADA

 v.
                                                                    JURY TRIAL DEMANDED
 ITRON, INC.,

                    Defendant.


        JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

        Plaintiff, BCS Software, LLC and Defendant, Itron, Inc. file this Joint Motion to Stay All

Deadlines and Notice of Settlement and respectfully move this Court to stay all unreached deadlines for

thirty (30) days.

        All matters in controversy between BCS Software, LLC and Itron, Inc. have been settled, in

principle, and the parties respectfully request that the Court stay all unreached deadlines for thirty (30)

days so that appropriate dismissal papers may be submitted.

 Dated: July 16, 2020                              Respectfully submitted,


 /s/ M. Scott Fuller (w/permission)                By: /s/ John M. Guaragna
 M. Scott Fuller                                       John M. Guaragna
 Texas Bar No. 24036607                                Texas Bar No. 24043308
 sfuller@ghiplaw.com                                   Brian K. Erickson
 Thomas G. Fasone III                                  Texas Bar No. 24012594
 Texas Bar No. 00786382                                DLA PIPER LLP (US)
 tfasone@ghiplaw.com                                   401 Congress Avenue, Suite 2500
 GARTEISER HONEA PLLC                                  Austin, TX 78701-3799
 119 W. Ferguson Street                                Tel: 512.457.7125
 Tyler, Texas 75702                                    Fax: 512.457.7001
 Tel: 888.908.4400                                     john.guaragna@dlapiper.com
                                                       brian.erickson@dlapiper.com
 Raymond W. Mort, III
 Texas var No. 00791308                                   Dawn M. Jenkins
 raymort@austinlaw.com                                    Texas Bar No. 24074484
 THE MORT LAW FIRM, PLLC                                  dawn.jenkins@dlapiper.com
 100 Congress Ave., Suite 2000                            DLA PIPER LLP
 Austin, Texas 78701                                      1000 Louisiana Street, Suite 2800
                                                      1
          Case 1:20-cv-00675-ADA Document 27 Filed 07/16/20 Page 2 of 2




 Tel/Fax: 512.865.7950                                  Houston, TX 77002-5005
                                                        Tel. 713.425.8400
 ATTORNEYS FOR PLAINTIFF                                Fax. 713.425.8401
 BCS SOFTWARE LLC
                                                 ATTORNEYS FOR DEFENDANT
                                                 ITRON, INC.




                                    CERTIFICATE OF SERVICE

        I certify that the foregoing document was filed electronically on July 16, 2020, pursuant to Local
Rule CV-5(a) and has been served on all counsel whom have consented to electronic service. Any other
counsel of record will be served by first class U.S. mail on this same date.


                                                 /s/ John M. Guaragna
                                                    John M. Guaragna




                                                    2
